DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is currently pending.
The abstract submitted on 08/17/2020 is accepted.
The oath submitted on 08/17/2020 is accepted.
The drawings submitted on 08/17/2020 are accepted.
The IDS submitted on 08/17/2020 have been considered.
No foreign priority has been claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10785754 B2 in view of Leroudier (US 20090029645 A1).  Although the claims at issue are not identical, they are not they are directed to an obvious variant of the Patent (see table below). 

Application 16/995496 claim 1
US 10785754 B2 claim 1
A method for deploying a first backhaul radio capable of communicating with one or more second backhaul radios
A method for deploying a first backhaul radio for communicating with one or more second backhaul radios,
wherein the first backhaul radio comprises at least a backhaul management system agent for exchanging information with at least a server and an antenna array comprising at least a plurality of directive gain antenna elements, said method comprising:
wherein the first backhaul radio comprises an antenna array comprising at least a plurality of directive gain antenna elements and at least a backhaul management system agent, said method comprising:
receiving at least configuration information from the server;
The server element is not recited in the Patent claim; however, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184. 
determining a favored one of the one or more second backhaul radios from at least association information comprised within the configuration information;
determining by the backhaul management system agent at the first backhaul radio a favored one of the one or more second backhaul radios;
associating via a first wireless link with the favored one of the one or more second backhaul radios;
associating the first backhaul radio via a first wireless link with the favored one of the one or more second backhaul radios;
processing signals transmitted or received via at least one of the plurality of directive gain antenna elements based at least upon one or more operational parameters of the first wireless link; 
processing, by the backhaul management system agent, signals transmitted or received via at least one of the plurality of directive gain antenna elements based at least upon one or more operational parameters of the first wireless link;
and reporting at least one of the one or more operational parameters to the server;
The server element is not recited in the Patent claim; however, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184.
link quality metric; a link performance metric; an operational statistic; a resource selection; a timing parameter; a measured interference level;
wherein the one or more operational parameters comprises one or more of: a link quality metric; a link performance metric; an operational statistic; a resource selection; a timing parameter; a measured interference level;
an internal topology characteristic; an access control setting; or combinations thereof.
an internal topology characteristic; an access control setting; a multi-interface switching selection between transmitted and received data; or combinations thereof.


Patent No. US 10785754 B2 does not expressly disclose exchanging information with at least a server.
Leroudier, for example from an analogous field of endeavor (Leroudier, [0048] a multiple tier backhaul architecture for a wireless cellular system that employs a Backhaul Hub Unit (Hub), one or more integrated Backhaul Relay Modules and one or more Backhaul Remote Modules co-located with traffic sources or sinks such as cellular base stations or micro base stations, such as to implement a distributed wide area wireless backhaul network) discloses exchanging information with at least a server (Leroudier, [0127] Configuration Servers includes a repository of all addressing information, for instance as in the case of a DHCP server, and a configuration file repository with all configuration information for each network element, where the configuration files include all classifier and Backhaul Service Flow information pertaining to the Remotes, Relays and Hubs within the backhaul network).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine exchanging information with at least a server as taught by Leroudier with the system of Patent No. US 10785754 B2 in order to provide management and provisioning of the backhaul system (Leroudier, [0128]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozluturk (US 20130137444 A1) in view of Leroudier (US 20090029645 A1).

Regarding claim 1, Ozluturk discloses a method (Ozluturk, FIG. 1) for deploying a first backhaul radio (Ozluturk, FIG. 1, node 102a) capable of communicating with one or more second backhaul radios (Ozluturk, FIG. 1, nodes 102b-n; [0017] nodes 102a-n are provided with at least one smart antenna and utilize the smart antenna in transmission of backhaul data to other nodes 102a-n), 
wherein the first backhaul radio comprises at least a backhaul management system agent (Ozluturk, [0024] radio resource management (RRM) function) for exchanging information with at least a controlling node (Ozluturk, [0030] control may be centralized, whereby at least one node functions as a controlling node to control the connection between nodes) and 
an antenna array comprising at least a plurality of directive gain antenna elements (Ozluturk, [0017] nodes 102a-n are capable of generating a plurality of directional beams and steering the beams to any direction in azimuth; [0025] the smart antenna comprises a plurality of antenna elements to generate a plurality of directional beams), said method comprising: 
receiving at least configuration information from the controlling node (Ozluturk, [0030] the controlling node determines the best traffic route for transmission of messages from one node to another node); 
determining a favored one of the one or more second backhaul radios (Ozluturk, [0007] each node having one or more smart antennas maintains a list of other nodes having smart antennas and beam direction; [0019] a node 102a-n has a plurality of predetermined beams) from at least association information comprised within the configuration information (Ozluturk, [0007] each node having one or more smart antennas maintains configuration information to be used in transmission of messages to those other nodes; [0018] connections established using smart antennas can be reconfigured and directed to different nodes); 
associating via a first wireless link with the favored one of the one or more second backhaul radios (Ozluturk, [0007] a source node retrieves the beam direction and configuration information for the target node and transmits the messages with a directional beam directed to the target node; [0018] a node 102a-n selects one among the plurality of beams in order to direct a transmission or reception); 
processing signals transmitted or received via at least one of the plurality of directive gain antenna elements (Ozluturk, [0007] a source node retrieves the beam direction and configuration information for the target node and transmits the messages with a directional beam directed to the target node) based at least upon Ozluturk, [0021] a node 102a-n selects a beam direction, either dynamically or among a plurality of available positions, that provides the best performance in terms of system capacity, data throughput, interference); and 
reporting at least one of the one or more operational parameters to the controlling node (Ozluturk, [0030] the controlling node collects information regarding traffic conditions and performances in each node); wherein the one or more operational parameters comprises one or more of: 
a link quality metric; a link performance metric; an operational statistic; a resource selection; a timing parameter; a measured interference level (Ozluturk, [0031] each node 102a-n preferably transmits one or more beacon signals in its one or more beams, which provide information useful for network operation, such as current power levels, traffic levels, interference levels, and other parameters); an internal topology characteristic; an access control setting; or combinations thereof (Ozluturk, [0031] each beacon signals may also include priority of access, security, identification, and other varying types of access control and security control information where the parameters are utilized as the basis for adjusting connections between nodes in order to find the most efficient traffic routes).
Ozluturk does not expressly disclose the controlling node is a server.
Leroudier, for example from an analogous field of endeavor (Leroudier, [0048] a multiple tier backhaul architecture for a wireless cellular system that employs a Backhaul Hub Unit (Hub), one or more integrated Backhaul Relay Modules and one or more Backhaul Remote Modules co-located with traffic sources or sinks such as cellular base stations or micro base stations, such as to implement a distributed wide area wireless backhaul network) discloses the controlling node is a server (Leroudier, [0127] Configuration Servers includes a repository of all addressing information, for instance as in the case of a DHCP server, and a configuration file repository with all configuration information for each network element, where the configuration files include all classifier and Backhaul Service Flow information pertaining to the Remotes, Relays and Hubs within the backhaul network).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the controlling node is a server as taught by Leroudier with the system of Ozluturk in order to provide management and provisioning of the backhaul system (Leroudier, [0128]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Herscovich et al. (US 20040137924 A1) is cited to show a wireless device that has multiple directional antennas and multiple backhaul radio modules which provide point to point wireless links with other wireless devices and each radio module can use any one of the available directional antennas to link to one other routing device, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416                        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416